Detailed Action
Summary
1. This office action is in response to the application filed on December 26, 2019. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 12/26/2019 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 3-4, 11 and 19-20 are objected to because of the following informalities: 
Claims 3-4 recite “the array configuration” in line 1. There are insufficient antecedent basis for these claims limitation. 
Claim 11 recites “third reference” in line 6. However, Fig. 1 shows the second comparator 102 is configured with the second reference which is High voltage threshold “VH”. Perhaps applicant meant to say “second reference”. Appropriate action is required.

In re to claims 12-14, claims 12-14 depend from claim 11, thus are also objected for the same reasons provided above
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7,11,15 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yong-Jae Min “A 1.3V input fast-transient –response time digital low- dropout regulator with a VSSa generator for DVFS system, Publicized June 23, 2017”. Hereafter Yong.
In re to claim 1,Yong discloses an apparatus (The block diagram of the proposed digital LDO is illustrated in Fig. 4(a)-11, see pages 5-6) comprising: a first comparator (dynamic comparator generate Comp0 signal)  to compare an output voltage (Vcore) or a divided version of the output voltage (Vcore) on an output power supply rail with a first 
 a second comparator (clocked comparator generator Comp)  to compare the output voltage (Vcore) or a divided version of the output voltage (Vcore) on the output power supply rail with a second reference (Vref), wherein the second comparator (clocked comparator generator Comp)  is to generate a second output (Comp); 
a third comparator (dynamic comparator generate Comp1 signal) to compare the output voltage (Vcore) or a divided version of the output voltage (Vcore) on the output power supply rail with a third reference (Vref +20mV), wherein the third comparator (dynamic comparator generate Comp1 signal) is to generate a third output (Comp1 signal); 
power gates (Fig. 4a shows a Power MOS array) coupled to the output power supply rail (Vcore rail line); a first controller (Vssa generator) to receive the first and second outputs (Comp0 and Comp ) and to generate a code indicative of a coarse setting for power gate (Vssa signal is supply to power MOS array); and a second controller (Control circuit) to receive the first (Comp0) , second (Comp) , and third outputs (Comp1), wherein the second controller (Control circuit)  is to generate a fine code (fine [7:0]) for the power gates (power MOS array).  
In re to claim 2, Yong discloses (Fig.4a-11) a gating logic to receive the coarse and fine codes (Fig. 4a and 6a shows fine [7] and coarse [0]), and to generate a two dimensional code (fine [7] and coarse [0]), to enable power gates, wherein the power gates are arranged in an array configuration (Power MOS array).  
In re to claim 3, Yong discloses (Fig.4a-11), wherein the array configuration is a thermometer array (Fig.4b shows coarse [6:0] and fine [7:0] are in a binary configuration 
In re to claim 4, Yong discloses (Fig.4a-11), wherein the array configuration is a binary array (Fig.4b shows coarse [6:0] and fine [7:0] are in a binary configuration of 0 and 1).  
In re to claim 6, Yong discloses (Fig.4a-11), wherein the first output (Comp0) when asserted indicates that the output voltage is below the first reference (Vref -20mV), wherein the second output (Comp1) when asserted Docket No.: O1.AC2577-US34indicates that the output voltage is above the second threshold (Vref+20mv), and wherein the third output (Comp) when asserted indicates that the output voltage is below the third reference (Vref).  
In re to claim 7, Yong discloses (Fig.4a-11), wherein the second controller (Control circuit) provides non-linear strength tuning of the power gates (Fig.4a shows a control circuit generate fine [7:0] is equivalent to non-linear), wherein the first controller (Vssa generator) provides linear strength tuning of the power gates (Vssa generator generate a coarse [1] is equivalent to non- linear).  
In re to claim 11,Yong discloses an apparatus (The block diagram of the proposed digital LDO is illustrated in Fig. 4(a)-11, see pages 5-6) comprising: a first comparator (dynamic comparator generate Comp0 signal) to compare an output voltage (Vcore) or a divided version of the output voltage (Vcore) on an output power supply rail with a first reference (Vref -20mV), wherein the first comparator (dynamic comparator generate Comp0 signal)  is to generate a first output (comp0); 
a second comparator (clocked comparator generator Comp) to compare the output voltage (Vcore) or a divided version of the output voltage (Vcore) on the output power 
In re to claim 15, Yong discloses a system (The block diagram of the proposed digital LDO is illustrated in Fig. 4(a)-11, see pages 5-6) ) comprising: a memory (shift register); a processor core (controller circuit and Vssa circuit are configured to process comp0, comp1 and comp, DVFS, EN, Vssa and CLk) coupled to the memory (shift register); a digital low dropout (D-LDO) regulator (Fig.4a shows digital LDO)  to receive an input power supply voltage (Vin) and to generate an output power supply voltage (Vcore) on 
In re to claim 19, Yong discloses (Fig.4a-11) wherein the D-LDO (Fig.4a) comprises a gating logic to receive the coarse and fine codes (Fig. 4a and 6a shows fine [7] and coarse [0]), and to generate a two dimensional code (fine [7] and coarse [0]), to enable power gates, wherein the power gates are arranged in an array configuration (Power MOS array).  
 In re to claim 20, Yong discloses (Fig.4a-11), wherein the array configuration is a thermometer array (Fig.4b shows coarse [6:0] and fine [7:0] are in a binary configuration .  
Allowable Subject Matter
8. Claims 5, 8-10, 12-14 and 16-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first reference has a voltage level below a voltage level of the second reference, and wherein the third reference has a voltage level below the voltage level of the first reference.” 
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second controller comprises a pattern detector, which generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage.”  
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second controller comprises a pattern detector, which generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage.”
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second controller comprises a pattern detector which generates a pulse when the first and second outputs appear in a staggered order indicative of an oscillation of the output voltage.” 
In re to claims 9-10, claims 9-10 depend from claim 8, thus are also objected for the same reasons provided above.
In re to claims 13-14, claims 13-14 depend from claim 12, thus are also objected for the same reasons provided above.
In re to claims 17-18, claims 17-18 depend from claim 16, thus are also objected for the same reasons provided above
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
/SISAY G TIKU/Primary Examiner, Art Unit 2839